DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergenek. (US 20150014711) in view of Park. et al. (US 20150270449).
Regarding claim 1, Bergenek discloses that a solid-state thermal radiation source coupled with a solid-state light-emitting device, wherein at least one single-die semiconductor light-emitting diode with a p-n junction (all LED has P-N or N-P junction) is under a vacuum or exposed to a gaseous environment (Fig. 1, para. 0015, infrared to red radiation - - for long-wave infrared radiation);
wherein the at least one single-die semiconductor light-emitting diode includes a first light-emitting diode 2 element and a second light-emitting diode element 2 (Fig. 1A);
wherein the second light-emitting diode element has a spectral entropic maximum in the infrared region, comprising a GaN,  InGaN,AlGaN, or AllnGaN semiconductor, or a semiconductor comprising Ga, N, In or Al configured to emit a primary radiation which is the same for the at least one single-die LED present in the device, said primary radiation being a relatively shorter wavelength radiation; and 
comprising a collection or concentration luminophoric medium 3 arranged in receiving relationship to said primary radiation and tertiary radiation, and comprising a gaseous region that comprises a plurality of gases (para. 0010), whereas the at least one chamber is distinct and different from a polymeric or encapsulating matrix that forms an outer shape of the device.
Bergenek fails to specify that the luminophoric medium responsively emits a secondary, relatively longer wavelength polychromatic radiation when the luminophoric medium is excited via exposure to the primary radiation and tertiary radiation, wherein separate wavelengths of said polychromatic radiation mix to produce an achromatic light output.
However, Park suggests that the luminophoric medium responsively emits a secondary, relatively longer 105 or 106 (green or blue phosphors) wavelength polychromatic radiation 107, 106, 105 when the luminophoric medium 118 is excited via exposure to the primary radiation and tertiary radiation, wherein separate wavelengths of said polychromatic radiation mix to produce an achromatic light output (Fig. 6).
Regarding claim 2, Bergenek & Park disclose that a solid-state thermal radiation source coupled with a solid-state light-emitting device, wherein at least one single-die semiconductor light-emitting diode with a p-n junction is under a vacuum or exposed to a gaseous environment (Bergenek, para. 0010), further comprising a luminescent element in a separate second enclosure and within said second enclosure an environment that protects the luminescent element, wherein said environment comprises a vacuum or a partial vacuum substantially devoid of oxygen and wherein the second enclosure is at least one of permanence or replaceable (Bergenek, para. 0010, oxygen - -  Co2); 
wherein the at least one single-die semiconductor light-emitting diode includes a first light-emitting diode element and a second light-emitting diode element;
wherein the second light-emitting diode element has a spectral entropic maximum in the infrared, comprising a GaN, InGaN,AlGaN, or AllnGaN semiconductor, or a semiconductor comprising Ga, N, In or Al configured to emit a primary radiation which is the same for the at least one single-die LED present in the device, said primary radiation being a relatively shorter wavelength radiation (para. 0015, Bergenek); and 
comprising a collection or concentration luminophoric medium arranged in receiving relationship to said primary radiation and tertiary radiation, wherein the luminophoric medium responsively emits a secondary, relatively longer wavelength (Red 106 or Green 105 to Blue(107 shortest) ) polychromatic radiation 105, 106, 107 when the luminophoric medium 118 (Park. Fig. 6) is excited via exposure to the primary radiation and tertiary radiation, wherein separate wavelengths of said polychromatic radiation mix to produce an achromatic light output; and 
comprising a gaseous region that comprises a plurality of gases, whereas the at least one chamber is distinct and different from a polymeric or encapsulating matrix that forms an outer shape of the device (Bergenek in view of Park).
Reclaim 3, Bergenek & Park disclose that a gas of the gaseous region has a Standard Molar Entropy of between 100 and 200 J*mol-1K-1 (Bergenek in view of Park).
Reclaim 4, Bergenek & Park disclose that a gas of the gaseous region has a Standard Molar Entropy of between 100 and 200 J*mol-1K-1 (Bergenek in view of Park).
Reclaim 5, Bergenek & Park disclose that a gas of the gaseous region is hydrogen or deuterium or any mixture thereof (Bergenek in view of Park).
Reclaim 6, Bergenek & Park disclose that a gas of the gaseous region is hydrogen or deuterium or any mixture thereof (Bergenek in view of Park).
Reclaim 7, Bergenek & Park disclose that the infrared region is one of the Short-wave IR Type, Long-wave IR Type, or VLWIR Type (Bergenek, para. 0015). 
Reclaim 8, Bergenek & Park disclose that the infrared region is one of the Short-wave IR Type, Long wave IR Type, or VLWIR Type (Bergenek, para. 0015).
Reclaim 9, Bergenek & Park disclose that infrared region is the mid-infrared (Bergenek, para. 0015).
Reclaim 10, Bergenek & Park disclose that the infrared region is the mid-infrared (Bergenek, para. 0015).
Reclaim 11, Bergenek & Park disclose that the gaseous environment is at least one of hydrogen, deuterium, ammonia, helium, oxygen, nitrogen, carbon dioxide, carbon monoxide, argon, krypton, trifluoro-methylchloride, or xenon or any combination thereof (Bergenek, para. 0015).
Reclaim 12, Bergenek & Park disclose that the infrared region is at least one of mid-infrared, near-infrared, short-wave infrared IR Type, long-wave IR Type, VLWIR Type (Bergenek, para. 0015).
Reclaim 13, Bergenek & Park disclose that the infrared region is at least one of mid-infrared, near-infrared, short-wave infrared IR Type, long-wave IR Type, VLWIR Type (Bergenek, para. 0015).
Reclaim 14, Bergenek & Park disclose that the infrared region is the mid-infrared (Bergenek, para. 0015).
Regarding claim 15, Bergenek & Park disclose that a solid-state thermal radiation source coupled with a solid-state light-emitting device, wherein at least one single-die semiconductor light-emitting diode with a p-n junction is under a vacuum or exposed to a gaseous environment;
wherein the at least one single-die semiconductor light-emitting diode includes a first light-emitting diode element 2 and a second light-emitting diode element 2;
wherein the second light-emitting diode element has a spectral entropic maximum in the mid-infrared region, comprising a doped silicon carbide semiconductor, or a semiconductor comprising Ga, N, In or Al on silicon carbide substrate (Bergenek, para. 0055, SiC carrier), configured to emit a primary radiation which is the same for the at least one single-die LED present in the device, said primary radiation being a relatively shorter wavelength radiation; (Bergenek, para. 0015) and
comprising a collection or concentration luminophoric medium arranged in receiving relationship to said primary radiation and tertiary radiation, wherein the luminophoric medium 3 responsively emits a secondary, relatively longer wavelength polychromatic radiation 105, 106, 107 when the luminophoric medium is excited via exposure to the primary radiation and tertiary radiation, wherein separate wavelengths of said polychromatic radiation mix 105, 106, 107 (Park, Fig. 6)to produce an achromatic light output; and comprising a gaseous region that comprises a plurality of gases, whereas the at least one chamber is distinct and different from a polymeric or encapsulating matrix that forms an outer shape of the device (Bergenek in view of Park).
Reclaim 16, Bergenek & Park disclose that the gaseous environment is at least one of hydrogen, deuterium, ammonia, helium, oxygen, nitrogen, carbon dioxide, carbon monoxide, argon, krypton, trifluoro-methyl-chloride, or xenon or any combination thereof (Bergenek, para. 0010).
Reclaim 17, Bergenek & Park disclose that a gas of the gaseous region is hydrogen, deuterium or any mixture thereof (Bergenek, para. 0010).
Reclaim 18, Bergenek & Park disclose that a gas of the gaseous region has a Standard Molar Entropy of between 100 and 200 J*mol-1K-1 (Bergenek, para. 0015).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. US 10950773 in view of Bergenek. (US 20150014711) and further in view of Park. et al. (US 20150270449).
`773 fails to teach the second light emitting diode element has a spectral entropic maximum in the infrared region.
However, Bergenek suggests that a second light emitting diode element has a spectral entropic maximum in the infrared region (para. 0015).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide `773  with a second light emitting diode element has a spectral entropic maximum in the infrared region as taught by Bergenek in order to improve to vary emission spectrums and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.
Allowable Subject Matter
Claims 19-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
After further search and consideration, the prior art neither anticipated nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination.
The prior art does not teach or render obvious “- - a gaseous region that comprises a mixture of no less than 98% helium and no more than 2% deuterium or hydrogen, whereas the at least one chamber is distinct and different from a polymeric or encapsulating matrix that forms an outer shape of the device.” with combination of the other limitations as recited in claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/             Primary Examiner, Art Unit 2899